                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT D. SEENO CONSTRUCTION                        Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                   8
                                                        Plaintiffs,                          ORDER RE: DISCOVERY
                                   9
                                                  v.                                         Re: Dkt. No. 108
                                  10
                                         ASPEN INSURANCE UK LIMITED,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 9, 2019, defendant filed a statement about a discovery dispute (Dkt. No. 108)

                                  14   that relates to some of Judge Kim’s prior discovery orders, as well as the joint accounting expert.

                                  15   Defendant states that the discovery matters may impact the schedule in this case.

                                  16          The Court determines that the most efficient course is for Judge Kim to address the pending

                                  17   discovery disputes at the upcoming December 16, 2019 hearing. After Judge Kim resolves those

                                  18   matters, the parties shall meet and confer about the impact, if any, on the pretrial schedule (including

                                  19   the joint accounting expert’s schedule). The parties may then address proposed scheduling changes

                                  20   by stipulation if possible. If the parties cannot come to agreement, the parties will address

                                  21   scheduling changes in the the January 3, 2010 joint case management conference statement, and the

                                  22   Court will resolve those matters at the January 10, 2010 case management conference.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: December 9, 2019                        ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
